       Case 1:11-cr-20631-PAS Document 50 Entered on FLSD Docket 09/02/2020 Page 1 of 9
                                  U NITED STATES D ISTRICT C OURT
                                          SOU TM RN D ISTR ICT O F FLOD           A
                                                 M IAM IDW ISION

 UNITED STATES OF AM ERICA                                    j AM EINDED JIJDGM EN T IN A CRIM IN AI,CASE
                                                              û
                                                              9
                                                              j CaseNllmber:1:11-CR-20631-PAS(1)
 JA U M O N R .LEW IS                                         j U SM Nllmber:95468-004
 D ate ofO riginalJudgm ent:2/24/2012                         j
                                                              j CounselforDefendant:AimeeAllegraFerrer
                                                              j CotmselforUnitedStates:KurtK.Lunkenheimer
THE D EFEND ANT:
 l
 ZI pleaded guiltyto countlsoftheSuperseding Indictment
        pleadedguiltytocotmtts)beforeaU.S.M agistrate
        Jud e,which wasacce ted b the coult
    (E! pleadednolocontenderetocountts)whichwasaccepted
        b thecourt
    EZ wasfotmdguiltyoncolmtts)afterapleaofnotguilty                                             '

Thedefendantisadjudicatedguiltyoftheseoffenses:
 Title& Section /N atureofO ffense                                                            O ffense Ended   Count
 18:922G.F-Possession ofaFirenrm by aConvicted Felon                                          09/02/2020       ls




'I'
  hedefendantissentencedasprovidedinpages2through9ofthisjudpnent.ThesentenceisimposedpttrsuanttotheSentencing
Reform Actof1984:

    EEI Thedefendanthasbeenfotmdnotguiltyon cotmtts)
'
    X Countts)2s,3s,4s.IZ is I ZI aredismissedonthemotionoftheUnitedStates
         Itisordered thatthedefendantmustnotify theUnited StatesAttorney forthisdiskictwithin 30daysofany changeofname,
residence,ormailingaddresslmtila1lfmes,restitmion,costs,andspecialassessmentsimposedbythisjudpnentarefallypaid.If
orderedtopayrestimtion,thedefendantmustnotify the courtandUnited Statesattorney ofmaterialchangesi!leconomic
circllm stances.
                                                          Septem ber2.2020                        .
                                                          DateofImposition ofJudgme                                    .
                                                                    +
                                                                r          <                     '.
                                                          ,           .               z          '
                                                          SignatueofJudge

                                                          PA TRIC IA A .SEITZ
                                                          SENIOR UM TED STW ESDISTRICT JUDGE
                                                          NameandTitleofJudge             '
                                                                                               gogo
    Case 1:11-cr-20631-PAS Document 50 Entered on FLSD Docket 09/02/2020 Page 2 of 9
 AO 245C (Rev.FLSD 2/20)AmendedJudgmentinaCriminalCase                   Judgment- Page2 of9

DEFENDAN T:                JAUM ON R.LEW IS
CASE N UU ER:              1:11-CR-20631-PAS(1)

                                                 N PR ISO N M EN T
Thedefendantishçreby comm ittedtothecustody oftheUnited StatesBureau ofPrisonstobeimprisonedforatotalterm of:

TIM E SER VED astocount1s.

       '
       l'
        hecourtmakesthefollowing recommendationstotheBureau ofPrisons:



       Thedefendantisremandedto thecustody oftheUnitedStatesM arshal.
       '
       FhedefendantshallsurrendertotheUnited StatesM arshalforthisdiskict:

            ED at                               EZ a.m.               EEI p.m.   on

                asnotified bytheUnitedStatesM arshal.

       '
       Fhedefendantshallsurrenderforserviceofsentenceattheinstitution desir atedby theBtlreau ofPlisons:
            .                                                                          '


            EEI before2p.m.on
                asnotiledby theUnited StatesM arshal.
                asnotiledby theProbation orPretrialServicesOftke.




1haveexecutedthisjudgnentasfollows:
       '
                                ..
                                            g           .   5'   .
           Defendantdelivered on ,.                                  to

  .    .        . . J
                    '7..             .
at:'                       '   , . ,withacertifiedcopyofthisjudgment.



                                                                                      LPUTED STATESNDERSHAL

                                                                                                By
                                                                                  DEPLTTY UNITED STATESMARSHAL
    Case 1:11-cr-20631-PAS Document 50 Entered on FLSD Docket 09/02/2020 Page 3 of 9
 AO 245C (Rev.FLSD 2/20)AmendedJudgmentinaCriminalCase                   Judgment- Page3 of9

DEFENDANT:             JAUM ON R.LEW IS
CA SE N UM BER:        1:11-CR-20631-PAS(1)
                                         SU PER VISED R E LEA SE
Uponrelease9om implisonment,thedefendantshallbeonsupervisedreleaseforaterm of:five(5)years.
       '
       fhedefendantmustreporttotheprobationoflk einthedistricttowhichtlze defendantisreleasedwithin72 hotlrsofrelease
9om thecustody oftheBtlreau ofPrisons.

                                      M AN D A TO R Y C O N D ITIO N S
     Youmustnotcommitanotherfederal,stateorlocalcn'me.
     Youmustnotunlawfully possessaconkolled substance.
     Youmustrefraill9om any unlawfuluseofac 'ontrolledsubstance.Youmustsubmitto onednzg testwithin 15 daysofrelease
     from imprisonmentandatleasttwoperiodicdnzgteststhereafter,asdeterminedby thecourt.
        III Theabovednzg.    testingconditionissuspended,basedonthecourfsdeterminationthatyouposealow riskoffuture
             substrmceabuse.(checkfapplicablej
    EEI Youmustmakerestit   m ioninaccordancewith 18U.S.C.5j3663and3663A oranyotherstatuteauthorizingasentence
        ofrestitution.(checkfapplicable)
    1 YoumustcooperateinthecollectionofDNA asdirectedbytheprobationoftker.(checkfapplicable)
 6. (7j YoumustcomplywiththerequirementsoftheSexOffenderRegiskadonandNotificationAct(34U.S.C.j20901,et
        seq.)asdirectedbytheprobationoftker,theBlzreauofPrisons,oranystatesexoffenderregiskationagencyinwhich
        youreside,work,areastudent,orwereconvictedofaqualifyingoffense.(checkfapplicablej
        Youmustparticipateinanapprovedprogram fordomesticviolence.(checkfapplicable)
          You mustcomplywith thestandardconditionsthathavebeen adoptedby thiscourtaswellaswith any additional
 conditionson theattachedpage.
     Case 1:11-cr-20631-PAS Document 50 Entered on FLSD Docket 09/02/2020 Page 4 of 9
 AO 245C (Rev.FLSD 2/20)AmendedJudgmentinaCriminalCase                   Judgment- Page4 of9

DEFENDANT:              JAUM ON R .LEW IS
CA SE M M ER:           1:ll-CR-20631-PAS(1)

                            ST                C O O ITIO N S O F SU PER W SIO N
Aspa!'tofyoursupervised release,you mustcomply withthefollowing standard conditionsofsupervision.Theseconditionsare
imposedbecausethey establish thebmsicexpectationsforyourbehaviorwhileonsupervision and identify themininrlm toolsneeded
by probation oftk erstokeep inform ed,reporttothecourtabout,andbring aboutim provem entsinyourconductand condition.

1.Youmustreporttotheprobationofficeinthefederaljudicialdistrictwhereyouareauthorizedtoresidewithin72hottrsofyolzr
releasefrom imprisonment,unlesstheprobation officerinstnzctsyou toreporttoadifferentprobation officeorwithin adifferenttime
gnm e.         .
2.Afterinitiallyreporting totheprobation office,you willreceiveinstructionsfrom thecourtortheprobationofficerabouthow and
whenyoumustreportto theprobation officer,andyou mustreportto theprobation officerasinstnlcted.
3.Youmustnotlmowinglyleavethefederaljudicialdistrictwhereyouareauthorizedtoresidewithoutflrstgettingpenuissionfzom
thecourtortheprobation ofticer.
4.Youmustanswertnlthfully thequestionsasked byyotlrprobation oftk er.
5.Youmustliveataplaceapprovedbytheprobationoflicer.Ifyouplantochangewhereyouliveoranythingaboutyotlrliving
arrangements(suchasthepeopleyouhvewith),youmustnotifytheprobationoflkeratleast10daysbeforethechange.Ifnotl
                                                                                                         'fying
theprobation officerin advanceisnotpossibleduetounanticipatedcircllmstances,you mustnotifytheprobation officerwithin72
hotlrsofbecomingawm'eofachangeorexpected change.
6.You mustallow theprobation officertovisityou atanytimeatyolzrhomeorelsewhere,and you mustpermittheprobation oftk er
totakeany itemsprohibited bytheconditionsofyotlrsupervision thatheorsheobservesin plain view.
7.Youmustworkftllltime(atleast30hoursperweek)atalawf'ultypeofemployment,unlesstheprobationofticerexcusesyou9om
doingso.lfyou donothavefull-tim eemploymentyou musttl'
                                                     ytofmd full-timeemploym ent,unlesstheprobation ofikerexcuses
you9om doingso.Ifyouplantochangewhereyouworkoranythingaboutyourwork(suchasyourpositionoryotlrjob
responsibilities),youmustnotifytheprobationoflkeratleast10daysbeforethechange.Ifnotifyingtheprobationoftkeratleast10
daysin advanceisnotpossibleduetounanticipatedcircllm stances,you mustnotify theprobation officerwithin 72hoursof
becom ingawareofachangeorexpected change.
8.Youmustnotcornmlmicateorinteractwithsomeoneyoulmow isengagedincriminalactivity.Ifyouknow someonehasbeen
convicted ofafelony,youmustnotknowingly commllnlcateorinteractwith thatperson withoutflrstgettingthepermission ofthe
Probation officer.
9.Ifyou areaaested orquestionedby alaw enforcementofiicer,youmustnotify theprobation officerwithin72 hours.
10.Youmustnotown,possess,orhaveacces 'stoaflrerlrm,nmmunition,des% ctivedevice,ordangerousweapon(i.e.,anythingthat
wasdesigned,orwasmodifiedfor,thespecificpurposeofcausingbodilyinjuryordeathtoanotherpersonsuchasnunchnknlsor
tasers).                                                                                        '
11.Youmustnotactormakeany agreementwitha law enforcementagency to actasaconfidentialhllrnazlsotlrceorinformant
withoutflrstgettingthepennission ofthe court.                                           '
12.Iftheprobationofficerdetenuinesthatyouposealisktoanotherperson(includinganorganization),theprobationoftkermay
requireyou tonotifytheperson abouttherisk andyoumustcomply withthatinstruction.Theprobation officermay contactthe
person andconfinm thatyouhavenotifedtheperson abouttherisk.
13.Youmustfollow theinstnzctionsoftheprobation officerrelatedtotlle conditionsofsupervision.

U .S.P robation O ffice U se O nly

A U.S.probation ox cerhasinstructed me on the conditionsspecifed by thecotu'tand hasprovidedm e3111:a
writtencopy ofthisjudgmentcontainingtheseconditions.1understandadditionalinformationregazdingthese
conditionsisavailable atthewww .flsp.uscourts.cov.              '

 Defendant'sSignature                                                                   Date
    Case 1:11-cr-20631-PAS Document 50 Entered on FLSD Docket 09/02/2020 Page 5 of 9
 AO 245C (Rev.FLSD 2/20)AmendedJudgmentinaCriminalCase                   Judgment- Page5 of9

DEFEN DANT:          JAU M ON R.LEW IS
CASE NUM BER:         1:11-CR-20631-PAS(l)
                           SPEC IAL C O N D ITIO N S O F SU PER W SIO N

A nger C ontrol/D om esticV iolence:The defendantshallparticipate in an approved treatm entprogrnm foranger
contzol/domesticviolence.Participation may includeinpatient/outpatienttreatm ent.Thedefendantwillcontdbute
tothecostsofservicesrendered (co-payment)basedonabilitytopayoravailabilityofthird-partypayment.
Com m unity Service:The defendant shallperform 250 hotzrs per year ofcom mtmity service which shallbe
completednolaterthanthreem onthspriortotermination ofsupervision.Thedefendantshallperform comrnlmity
selwice hotlrson amonthly basis asdirected by the U.S.Probation Oflke.(Tllis specialcondition isheld in
abeyance.Seebelow forfurtherdetails.)
Self-Em ploym entRestriction:Thedefendantshallobtain priorwritten approval9om theCourtbeforeentedng
into any self-em ploym ent.

SubstanceAbuseTreatm ent:Thedefendantshallpm icipatein an approved treatmentprogram fordrug and/or
alcohol abuse and abide by a11 supplem ental conditions of keatm ent. Participation m ay include
inpatient/outpatienttreatment.Thedefendantwillcontdbutetothecostsofservicesrendered(co-payment)based
on abilityto pay oravailability ofthizd-party paym ent.

A dditionalSpecialCondition ofSupervised R elease:

       (a)The fullthne employmentand commlmity selwice requirements,as stipulated above,are held in
abeyance. These conditions shallbe reevaluated ata futtzretim e,based pn a review ofdefendant'shealth,the
COVID-19 pandemic,and any related considerations.

       (b)Thedefendantshallparticipatein an approvedinpatient/outpatientmentalhealthtreatmentprogrnm,
includingcontdbutiontothecostofservicesrendered(copayment)basedonabilitytopayoravailabilityofthird-
Party Paym ent.

       (c) Defendant shallparticipate in MRT,with the startdate to be determined based on defendant's
evaluation and any related considerations.

       (d)Defendantshallsubmitto six monthsofregulardnzgtesting,ataâequency and in amnnnerto be
determined by theU.S.Probation Office.

       (e)Statusreportsshallbeprovided to theCourtforthefirstsix weeksofdefendant'srelease. Theftrst
shallbe w ithin folzrw eeksofhisrelease.

      (9 Defendantshalltakestepsimmediatelyuponllisreleasetoobtainthefollowing:aFloddaID,a''J11''
cazdtorappoimmentto obtain one),food stamps(ifnecessary),regulazt'
                                                                 ransportationazrangements,alzd access
to wifiand related teclmology. Thiscondition isrequiredbefore defendantm ay be eligibleforCARE Court.

       (g)Upon release from prison,and in lieu ofany quarantine pdorto hisrelease,the defendantshall
qtlarantineintheM iam ihom eofllisfiancée,M s.Vivian Smith,for14 days.
    Case 1:11-cr-20631-PAS Document 50 Entered on FLSD Docket 09/02/2020 Page 6 of 9
AO 245C t'
         Rev.FLSD 2/20)AmendedJudgmentinaCriminalCase                                Judgment- Page6 of9

DEFEN DAN T:         JAUM ON R.LEW IS
CASENUU ER:          1:11-CR-2063l-PAS(1)
TheCourtwillconsideramotion forearly term ination ofsupervisedreleaseafter3years,provided thedefendant
hascompleted m orethan therequired 250 hottrsofcomm lmity service and perlbrm ed a1Iterm sand conditions
in an exem plary fashon.
    Case 1:11-cr-20631-PAS Document 50 Entered on FLSD Docket 09/02/2020 Page 7 of 9
 AO 245C (Rev.FLSD 2/20)AmendedJudgmentinaCriminalCase                   Judgment- Page7of9

DEFEN DAN T:            JAUM ON R.LEW IS
CASE NIM ER:            l:11-CR-20631-PAS(l)
                                  CRrWENAL M ONETARY PENALTIE!
                           Assessm ent          Restitution              Fine AVA A A ssessm ent*        JVTA Assessm ent**
 TOTALS                       $100.00                  $.00              $.00                   $.00     '
                      '
                      l'hedetermination ofrestitm ion isdeferred lmtil      AnAmendedludgmentin aCriminalCase
                      (AO245C)willbeenteredaftersuchdetermination.
         L            'Thedefendantmustmakerestitution(includhlgcommunityrestitution)tothefollowingpayeeshltlle
                      am ountlistedbelow .


       Thedefendantmustpaythetotalcriminalm onetarypenaltiesunderthescheduleofpaymentspage.
       Ifthedefendantmakesapartialpaym ent eachpayeeshallreceivean approxim ately proportionedpayment.Howeverspursuantto 18U.S.C.
        j3664(i),a1lnonfederalvictimsmustbepaidbeforetheUnitedStatesispaid.


      Restitution amountorderedptlrsuanttoplea agreement$
      Thedefendantmustpay intereston restitm ion andafmeofm orethm1$2,500,tmlesstherestitm ion orfmeispaid in fullbefore
      thetm eenthdayaRerthedateofthejudo ent,ptlrsuantto 18U.S.C.j3612(9.Al1ofthepaymentoptionsonthescheduleof
      paymentspagemaybesubjecttopenaltiesfordelinquencyanddefault,pursuantto18U.S.C.53612(g).
 Z    Thecoul'tdeterminedthatthedefendantdoesnothavetheabilitytopayinterestanditisorderedthat:
       = theinterestrequirementiswaivedforthe          fme                      EI restimtion
       I
       L theinterestrequirementforthe                  fme                      EII restimtionismoditiedasfollows:
Restitm ion withImprisonm ent-Itisfurtherorderedthatthedefendantshallpay restitm ion in theamountof$.00.Dlm'ng theperiodof
incarceradon,paymentshallbemadeasfollows:(1)ifthedefendantenrnswagesinaFederalM sonIndustries(UNICOR)job,then
thedefendantmustpay50% ofwagesearnedtowardthefmancialobligationsimposedbythisJudr entinaCriminalCase;(2)ifthe
defendantdoesnotworkin aUN1coRjob,thenthedefendantmustpayaminimllm of$25.00perquartertowardthefmancial
obligationsimposedinthisorder.Uponreleaseofincarceration,thedefendantshallpay restitution attherateof10% ofmonthly gross
earnirlgs,tmtilsuchtimeasthecourtmayalterthatpaymentscheduleintheinterestsofjustice.TheU.S.BtlreauofPrisons,U.S.
Probation Oo ceandU.S.Attorney'sOflkeshallmonitorthepaym entofrestitutionandreporttothe courtanymaterialchangeinthe
defendant'sabilitytopay.Thesepaymentsdonotprecludethegovernmentfrom using otherassetsorincomeofthedefendantto
satisfytherestitution obligations.
* Amy,Vi
       clty,andAndyChildPomographyVictim AssistanceActof2018,18U.S.C.j2259.
#*JusticeforVictimsofTraffickingActof2015,.
                                          18U.S.C.'j3014.
#**FindingsforthetotalnmountoflossesarerequiredunderChapters109A 110,110A and113A ofTitle18foroffensescommittedonoratter
September13,1994,butbeforeApril23,11962
    Case 1:11-cr-20631-PAS Document 50 Entered on FLSD Docket 09/02/2020 Page 8 of 9
 AO 245C (Rev.FLSD 2/20)AmendedJudgmentin aCriminalCase                  Judgment- Page8of9

DEFEN DANT:               JAUM ON R.LEW IS
CASE NU= ER:              1:11-CR-20631-PAS(1)
                                            SCH ED U L E O F PA Y M EN TS
Havingassessedthedefendant'sability topay,paymentofthetotalcrim inalmonetarypenaltiesisdueasfollows:

 A     ?    Dlmpsum paymentsof$100.00dueimmediately,balancedue
Itisordered thattheDefendantshallpay totheUnited Statesaspecialassessmentof$100.00 forCount1s,which shallbedue
im m ediately.Said specialassessm entshallbepaid totheC lerk,U.S.D istrictC ourt.Paym entisto be addressedto:

        U.S.CLERK'S OFFICE
        ATTN :FINANC G L SEC TIO N
        400NORTH M JAM IAVENIJENROOM 8N09
        M IAMA FLORIDA 33128-7716
Unlessthecourthasexpresslyorderedothem ise,ifthisjudgmentimposesimprisonment,paymentofcriminalmonetalypenaltiesis
duedllring imprisonment.A1lcriminalmonetary penalties,exceptthosepaym entsmadethroughtheFederalBtlreau ofPrisons'
lnmateFinancialResponsibility Program,aremadeto theclerk ofthecourt.

'fhedefendantshallreceivecreditfora1lpaymentspreviously madetowardany criminalmonetary penaltiesimposed.
 IZI Jointand Several                                                                      .
       SeeaboveforDefendantand Co-DefendantNamesand CaseNllmbers(inclzqdi
                                                                        '
                                                                        ng depndantnumber),TotalAmolmt,Jointand
       SeveralAm olmt,and correspondingpayee,ifappropriate.                       .

       Thedefendr tshallforfeitthedefendant'sinterestin thefollow ingproperty totheUnitedStates:
       FORFEITURE ofthedefendant'sright,titleand interestin certain property ishereby ordered consistentwith theplea
       agreem ent. TheUnited Statesshallsubm ita proposed O rderofForfeiturewithin threedaysofthisproceeding.

Paymentsshallbeappliedinthefollowingorder:(1)%sessment (2)restitutionplincipal,(3)restitutioninterest (4)AV. AA assessment(5)
fineprincipal,(6)fineinterest(7)communityrestittztion,(8)JVTA assessment (9)penalties,and(10)costs,includingcostofprosecution
and courtcosts.
   Case 1:11-cr-20631-PAS Document 50 Entered on FLSD Docket 09/02/2020 Page 9 of 9
AO 245C (Rev.FLSD 2/20)AmendedJudgmentinaCriminalCase                                    Judgment- Page 2of8

DEFENDANT:           JAUM ON R.LEW IS
CA SE N UM BER :     1:1l-CR-20631-PAS(1)


                                      R EA SO N FO R A M EN D M E N T

R EA SO N FO R A M EN DM ENT :

 EEI Correctionofsentenceonremand(18U.S.C.              L M odificationofSupervisionConditions(18U.S.C.jj
     3742(9(1)and(2))                                     3563/)or3583(e))
 En 'Reduction ofSentence forChanged                       M odification ofIm posed Tenn oflm prisonm entfor
     Circumstances(Fed.R.Crim.P.35(b))                     ExtraordinaryandCompellingReasons(18U.S.C.j
                                                           3582(c)(1))
 IZI Correction ofSentence by Sentencing Cotu't            M odification ofIm posed Term ofIm prisonm entfor
     (Fed.R.Crim.P.36)                                     CompassionateRelease(18U.S.C.j3582(c)(1))
     CorrectionofSentenceforCl
            .                ericalVistake                 DirectM otion toDistrictCotu'tPursuantto
     (Fed.R.Crim.P.36)                                      IZl28U.S.C.j2255orE118U.S.C.j3559/)(7)
                                                        E:I M odifcation ofRestitution Order(18U.S.C.
                                                            j366:)
